Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on March 24, 2022, Patrick Waller requested an extension of time for ONE MONTH(S) and authorized the Director to charge Deposit Account No. 23/2825 the required fee of $110 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 22, line 2, delete “any one of SEQ ID NO: 6, or”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of Nishi et al. (“Functional and structural bases of a cysteine-less mutant as a long-lasting substitute for galectin-1,” Glycobiology vol. 18 no. 12 pp. 1065–1073, 2008) teaches a modified gal1 polypeptide comprising each of the mutations C2S, C16S, C42S, C60S, C88S and C130S as compared to SEQ ID NO: 1 (CSGal-1, p. 1065, col. 2, para. 1). There is no teaching, suggestion or motivation to modify Gal1 to comprise at least three mutations selected  from C2S, C16S, C88S, and C130, and to leave at least one of C2, C16, C88, and C130 unmodified.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654